McGuire, J. (dissenting in part).
I respectfully dissent in part. While I agree with the majority that defendants are not entitled to summary judgment dismissing certain aspects of plaintiffs cause of action for breach of fiduciary duty, I disagree that defendants are not entitled to summary judgment dismissing the remaining causes of action. Throughout its analysis the majority repeatedly stresses the conduct allegedly committed by defendants that supports the cause of action for breach of fiduciary duty. But that conduct is not relevant to the question of whether defendants should have been granted summary judgment dismissing the remaining causes of action. As discussed below, because we are reviewing an order deciding a motion for summary judgment, our disposition of this appeal must turn on the evidence submitted on the motion, not on plaintiffs allegations.
Plaintiff is an investment management firm that manages equity and fixed income securities investments. Defendant Jones worked for plaintiff for 17 years, rising to the level of managing director. Jones was also a member of plaintiffs investment committee. Defendant Obuchowski worked for plaintiff for IV2 years, serving as a director of research. While in plaintiffs employ Jones signed a confidentiality agreement prepared by plaintiff. The agreement Jones signed stated that he would not, at any time,
“use for any purpose other than the performance of his . . . duties with [plaintiff], reveal, divulge or make known to any person (other than [plaintiff]) any records, data, trade secrets ... or any other confidential or proprietary information of [plaintiff] or any Client whatever (the ‘Confidential Information’) used by [plaintiff] and made known ... to *109[Jones] by reason of his . . . employment by [plaintiff]. [Jones] further covenants and agrees that he . . . shall retain all such knowledge and information which he . . . shall acquire or develop respecting such Confidential Information in trust for the sole benefit of [plaintiff], . . Upon termination of his . . . employment with [plaintiff], [he] will deliver to [plaintiff] any and all copies of any Confidential Information which is in [his] possession or under [his] control. . . and shall not, directly or indirectly, copy, take, or remove from [plaintiffs] premises . . . any of the books or records, client lists or client information or any other documentation of [plaintiff] including, without limitation, those which incorporate any Confidential Information.”
Jones’ confidentiality agreement was supplemented to include within the definition of “Confidential Information” “any information concerning a client of [plaintiff] or the account of such client.” Obuchowski signed a confidentiality agreement that was substantially similar to Jones’ agreement as supplemented.
Both Jones and Obuchowski resigned from plaintiff in August 2003. Less than a week after they resigned from plaintiff, Jones and Obuchowski formed defendant Altair Investments NA, LLC, an investment management firm. During October and December 2003, Altair sent promotional literature by Federal Express to approximately 50 individuals; six of the individuals were contact persons at plaintiffs institutional clients and 38 others were financial industry professionals who had referred clients to plaintiff.
Plaintiff commenced an action (Ashland T) for damages and injunctive relief against Jones, Obuchowski and Altair. The gravamen of the action was that Jones and Obuchowski, while still employed by plaintiff, took steps to form Altair and promote themselves at plaintiffs expense, and that, upon leaving plaintiffs employ, they misappropriated plaintiffs confidential information, namely a client list and performance data, to solicit plaintiffs clients. Plaintiff did not contend that the names of its clients are trade secrets. Rather, plaintiff asserted that the names of representatives of plaintiffs clients and the names of employees at wealth management firms who refer potential *110clients to plaintiff are trade secrets.1 Thus, plaintiff asserted against Jones and Obuchowski causes of action for breach of fiduciary duty based on their (1) alleged use of plaintiffs time and resources to form Altair and promote themselves at plaintiffs expense and (2) misappropriation of plaintiffs client list and performance data. Plaintiff also asserted against Jones and Obuchowski causes of action for breach of their respective confidentiality agreements based on their use of the client list to solicit business for Altair and of plaintiffs performance data while misrepresenting it as defendants’ own. Lastly, plaintiff asserted a cause of action against Altair for unfair competition.2 In an effort to settle the matter, the parties stipulated to discontinue Ashland I without prejudice to plaintiff recommencing the action.
Plaintiff subsequently commenced this action—Ashland II— which seeks the same relief on the same theories as asserted in Ashland I. Defendants jointly moved for summary judgment dismissing the complaint. Plaintiff cross-moved to reinstate a preliminary injunction issued by the court in Ashland I enjoining defendants from soliciting plaintiffs clients. Supreme Court, among other things, denied those portions of the motion seeking summary judgment dismissing the causes of action for breach of fiduciary duty, breach of the confidentiality agreements and unfair competition, as well as the cross motion.3 This appeal by defendants and cross appeal by plaintiff ensued.
In its brief, plaintiff admits that the confidentiality agreements signed by Jones and Obuchowski are in fact restrictive covenants that bar them from soliciting the contact persons. Restrictive covenants relating to employment are not favored, are subject to careful scrutiny (BDO Seidman v Hirshberg, 93 NY2d 382, 388 [1999]) and are unenforceable unless reasonable in scope, duration and geographic area (Columbia Ribbon & *111Carbon Mfg. Co. v A-1-A Corp., 42 NY2d 496, 499 [1977]; Reed, Roberts Assoc. v Strauman, 40 NY2d 303, 307 [1976]). A distinction must be drawn between a restrictive covenant restraining competition by a former employee whose services were “unique or extraordinary” and a covenant restraining competition by a former employee whose services were not. Restrictive covenants restraining competition by former employees whose services were “unique or extraordinary” are given wider latitude by the courts and are subject to less exacting scrutiny than is applied to covenants restraining competition by former employees whose services were not “unique or extraordinary” (see BDO Seidman, 93 NY2d at 389-390). Since plaintiff does not even argue (let alone establish) that Jones and Obuchowski provided “unique or extraordinary” services, we should carefully scrutinize their confidentiality agreements (see id. at 388).
Here, the agreements are not limited in duration and thus are unreasonable as a matter of law and unenforceable (Airline Delivery Servs. Corp. v Lee, 72 AD2d 731 [1st Dept 1979]). Chernoff Diamond & Co. v Fitzmaurice, Inc. (234 AD2d 200 [1996]), relied upon by the majority, is clearly distinguishable since the restrictive covenant there was limited in duration (id. at 201-202 [two-year restrictive covenant enforceable]).
The majority cites to no authority that permits judicial enforcement of restrictive covenants that restrain competition indefinitely by former employees whose services were not “unique or extraordinary.” The treatise (6 Lord, Williston on Contracts § 13:5 [4th ed]) relied upon by the majority does not support its position that “the mere fact that the confidentiality agreements were not limited in duration does not necessarily make them ipso facto unenforceable.” Rather, the treatise merely articulates a test for determining whether any particular time limitation is permissible. Moreover, the treatise does not undercut the unequivocal, well-established principle that restrictive covenants must be reasonable in duration (see e.g. American Broadcasting Cos. v Wolf, 52 NY2d 394, 403-404 [1981] [“an otherwise valid (restrictive) covenant will not be enforced if it is unreasonable in time”]; Columbia Ribbon & Carbon Mfg. Co., 42 NY2d at 499 [“(restrictive) covenants will be enforced only if reasonably limited temporally”]; Gelder Med. Group v Webber, 41 NY2d 680, 683 [1977] [restrictive covenants are enforceable “if they are reasonable as to time”]; Reed, Roberts Assoc., 40 NY2d at 307 [“a restrictive covenant will only be subject to specific enforcement to the extent that it is reasonable in time”]).
*112The majority’s reliance on Karpinski v Ingrasci (28 NY2d 45 [1971]) is misplaced. The Court in Karpinski concluded that a restrictive covenant restraining an oral surgeon from practicing in several upstate counties was enforceable even though it was unlimited in duration because “ ‘contracts [restricting competition between] physicians, surgeons and others of kindred profession’ . . . ‘will not be denied [enforcement] merely because . . . unlimited as to time, where as to area the restraint is limited and reasonable’ ” (id. at 50, quoting Foster v White, 248 App Div 451, 456 [1936], affd 273 NY 596 [1937] [restrictive covenant, unlimited in duration, prohibiting a physician from practicing in a particular upstate county]; see BDO Seidman, 93 NY2d at 389 [“With agreements not to compete between professionals ... we have given greater weight to the interests of the employer in restricting competition within a confined geographical area. In Gelder Med. Group v Webber (41 NY2d 680) and Karpinski v Ingrasci (28 NY2d 45), we enforced total restraints on competition, in limited rural locales, permanently in Karpinski and for five years in Gelder. The rationale for the differential application of the common-law rule of reasonableness expressed in our decisions was that professionals are deemed to provide ‘unique or extraordinary services” (emphasis added)]).
An anticompetition covenant between an employer and an employee whose services are “unique or extraordinary” is one type of restrictive covenant that is not subject to exacting scrutiny. Another is an anticompetition covenant given by one who sells a business to another.
“[W]here a business is sold, anticompetition covenants will be enforceable, if reasonable in time, scope and extent. These covenants are designed to protect the goodwill integral to the business from usurpation by the former owner while at the same time allowing an owner to profit from the goodwill which he may have spent years creating. However, where an anticompetition covenant given by an employee to his employer is involved a stricter standard of reasonableness will be applied” (Reed, Roberts Assoc., 40 NY2d at 307 [citations omitted and emphasis added]; see Diamond Match Co. v Roeber, 106 NY 473 [1887] [99-year restrictive covenant in sale of match manufacturing business]; Goos v Pennisi, 10 AD2d 643 [1960] [restrictive covenant unlimited in duration in sale of barber shop]; Lap*113pono v Marmone, 204 App Div 496 [1923] [restrictive covenant unlimited in duration in sale of shoe repair and hat cleaning business]; see also Mohawk Maintenance Co. v Kessler, 52 NY2d 276 [1981]).
Thus, cases dealing with restrictive covenants given in the context of the sales of businesses afford no support for the majority’s position.
My position, supported by our precedent (Airline Delivery Servs. Corp., supra) and buttressed by Court of Appeals case law, is that a restrictive covenant that prevents a former employee whose services are not “unique or extraordinary” from soliciting the representatives of the employer’s clients and the employees of firms who steered clients to the employer cannot be unlimited in duration. I note, moreover, that the anticompetition covenants in this case are neither limited in duration nor confined to a specified geographical area. Even assuming that these covenants would not effectively prevent Jones and Obuchowski from continuing to earn a living in their respective positions, the covenants would at the very least substantially curtail the work they could do. Tellingly, the majority does not cite a single case enforcing a restrictive covenant that permanently prevents a former employee whose services are not “unique or extraordinary” from soliciting the former employer’s clients.4
*114Hedging against its conclusion that the agreements can be unlimited in duration, the majority suggests that a court could “sever” the agreements to make them partially enforceable. But what is not in the agreements cannot be severed from them. What the majority would “sever” are the nonexistent durational components of the agreements. The majority would do so, moreover, despite the absence of a severance clause in the agreement. Thus, the majority would insert new substantive provisions to which the parties did not agree (see Crippen v United Petroleum Feedstocks, 245 AD2d 152 [1997]).5 Notably, plaintiff has not requested that we “sever” the agreements in this or any fashion, and neither plaintiff nor defendants have briefed this issue. Nonetheless, the majority purports to “sever” from the covenants the unrestricted sweep of the covenants.
The only case the majority discusses in this regard, EDO Seidman, does not support its position. The Court in EDO Seidman determined that it could sever from the subject restrictive covenant, which was limited in duration, portions of it that the Court determined were overbroad, making the covenant partially enforceable. The Court specifically stated that “[n]o additional substantive terms [were] required. The time and geographical limitations on the covenant remain[ed] intact. The only change [wa]s to narrow the class of [plaintiffs] clients to which the covenant applie[d]” (93 NY2d at 395, citing Karpinski, 28 NY2d at 51-52 [Court severed overbroad portion of covenant—that which prohibited defendant from practicing general dentistry—and enforced portion of covenant prohibiting defendant from practicing oral surgery]). Here, the majority is not severing overbroad provisions from the agreements but adding substantive terms to them, i.e., durational components (see Crippen, supra). The majority does not cite a single case in which a court “severed” from a restrictive covenant a nonexis*115tent durational component and added a time limitation that the court, not the parties, determined was reasonable.
“Severance” is not appropriate for an additional reason. The Court in BDO Seidman stated that
“when . . . the unenforceable portion [of the restrictive covenant] is not an essential part of the agreed exchange, a court should conduct a case specific analysis, focusing on the conduct of the employer in imposing the terms of the agreement. Under this approach, if the employer demonstrates an absence of overreaching, coercive use of dominant bargaining power, or other anti-competitive misconduct, but has in good faith sought to protect a legitimate business interest, consistent with reasonable standards of fair dealing, partial enforcement may be justified” (93 NY2d at 394 [citations omitted]).
Thus,
“[f] actors weighing against partial enforcement are the imposition of the covenant in connection with hiring or continued employment—as opposed to, for example, imposition in connection with a promotion to a position of responsibility and trust—the existence of coercion or a general plan of the employer to forestall competition, and the employer’s knowledge that the covenant was overly broad” (Scott, Stackrow & Co., C.P.A.’s, P.C. v Skavina, 9 AD3d 805, 807 [2004], lv denied 3 NY3d 612 [2004], citing BDO Seidman, 93 NY2d at 395).
Applying these principles, the Court in BDO Seidman severed an overbroad portion of a restrictive covenant and partially enforced it. The Court determined that severance and partial performance were appropriate because “[t]he covenant was not imposed as a condition of defendant’s initial employment, or even his continued employment, but in connection with [a] promotion” (BDO Seidman, 93 NY2d at 395).
The majority certainly cannot assume that these factors weigh in favor of partial enforcement. To the contrary, Jones was presented with the agreement in October 2000 after working for plaintiff for 13 years, and, as plaintiffs president testified, had Jones not signed the agreement as presented he would have been fired. Moreover, Jones was not asked to sign the agreement to obtain a promotion but rather as a condition to his continued employment. Similarly, Obuchowski was presented *116with the agreement as a condition of his initial employment; had he not signed it as presented, plaintiffs president testified, Obuchowski would not have been hired. Neither Jones nor Obuchowski negotiated the terms of their respective agreements and neither received any benefit beyond initial or continued employment. The agreements therefore were not the product of “agreed exchange[s],” but rather plaintiffs dominant bargaining power. Accordingly, “severance” and partial enforcement of the agreements are inappropriate in this case (see Scott, Stack-row & Co., supra [overbroad restrictive covenant would not be partially enforced where employer required employee to sign covenant as a condition of both her initial and continued employment, and employee received no benefit in exchange for signing the covenant beyond continued employment]).
The majority states that
“[a] court . . . may find that the unlimited durational requirement[s are] overbroad in this case and reduce [them] to . . . more reasonable one[s], especially if it were to find that the client information was in fact a trade secret, but a secret which professionals in the business would have ultimately determined on their own after working in the industry for a period of years.”
This is unpersuasive. Whether an overbroad restrictive covenant should be partially enforced is determined by examining both whether the unenforceable portion of the agreement is “an essential part of the agreed exchange” and whether “the employer demonstrates an absence of overreaching, coercive use of dominant bargaining power, or other anti-competitive misconduct” (93 NY2d at 394). Those inquiries are focused on the circumstances surrounding the negotiations, if any, and execution of an agreement and the employer’s motivations in requesting the employee to sign it. Whether a purported trade secret is indeed a trade secret is irrelevant in ascertaining whether an overbroad restrictive covenant is partially enforceable.
Additional, independent grounds exist for dismissing the causes of action asserted against Jones and Obuchowski for breach of their respective confidentiality agreements. With respect to the aspects of those causes of action that are based on Jones and Obuchowski’s misappropriation of plaintiffs client list, a restrictive covenant is only enforceable to the extent necessary to protect the employer from the former employee’s use *117or disclosure of trade secrets (see Columbia Ribbon & Carbon Mfg. Co., 42 NY2d at 499). A client list is not in and of itself a trade secret. To be afforded trade secret protection, a client list must either be defined as a trade secret in an enforceable agreement between the parties or have attributes of a trade secret (Leo Silfen, Inc. v Cream, 29 NY2d 387, 392-393, 395 [1972]). Here, for the reasons discussed above, the agreements are unenforceable.
Nor do the names of plaintiffs contact persons have attributes of trade secrets. A client list may be a trade secret where the clients are discoverable only by extraordinary efforts, such as where the clients’ business was “secured by years of effort and advertising effected by the expenditure of substantial time and money” (id. at 393). In support of their motion, defendants submitted the deposition testimony of plaintiffs president. With respect to the efforts taken by plaintiff to identify the contact persons and cultivate their business, plaintiffs president was unable to provide any testimony indicating the amount of time and money spent identifying those persons and cultivating their business despite being asked numerous direct questions on those subjects. Notably, plaintiff’s president was asked how much money plaintiff spent to identify various clients and cultivate their business; as to each such question plaintiff’s president answered “I don’t know,” “I have no idea” or “No idea.” Based on this testimony, defendants made a prima facie showing that plaintiff did not spend substantial time and money to identify the contact persons and cultivate their business.
In opposition, plaintiff failed to raise a triable issue of fact in this regard. Plaintiffs president averred that “[plaintiffs] list of clients cannot be readily ascertained from publicly available sources. These clients have specific investment needs and [plaintiff] has identified and cultivated these clients over the years through the expenditure of considerable time and money.” Later in his affidavit, plaintiffs president averred that *118These conclusory averments, bereft of any factual detail regarding the efforts and resources plaintiff expended in identifying the contact persons and cultivating their business, are insufficient to raise a triable issue of fact. As the Court of Appeals has repeatedly noted, “ ‘[a]verments merely stating conclusions, of fact or of law, are insufficient’ to ‘defeat summary judgment’ ” (Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381, 383 [2004], quoting Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 290 [1973]).6
*117“over the years, [plaintiff] has identified and developed relationships with clients and with specific individuals who are the brokers, custodians, or consultants for specific types of investment accounts. The identity of these individuals is not public knowledge. [Plaintiff]’s list of these individuals cannot be duplicated simply by resort to a phone-book or even to the internet. [Plaintiff]’s list is confidential, proprietary information that is very valuable to [plaintiff’s competitors.”
*118Additionally, defendants, through the affidavits of Jones and Obuchowski and Jones’ deposition testimony, made a prima facie showing both that neither Jones nor Obuchowski took a client list and that Jones (and to a lesser extent Obuchowski) recalled from casual memory the names of the contact persons (see Falco v Parry, 6 AD3d 1138, 1138-1139 [2004], citing Arnold K. Davis & Co. v Ludemann, 160 AD2d 614, 615 [1990] and Levine v Bochner, 132 AD2d 532, 532-533 [1987]; see also Leo Silfen, Inc., 29 NY2d at 391 n l).7 In opposition, plaintiff failed to raise a triable issue of fact with respect to whether Jones, Obuchowski or both, prior to leaving plaintiffs employ, took, copied or studiously memorized a client list (see Leo Silfen, Inc., 29 NY2d at 391-392, 395; Falco, 6 AD3d at 1138; Arnold K. Davis & Co., 160 AD2d at 615; Levine, 132 AD2d at 533). Plaintiffs president’s affidavit provides no factual averments on this score and contains nothing more than speculative *119statements that Jones and Obuchowski stole plaintiffs client list.8
To the extent that the causes of action asserted against Jones and Obuchowski for breach of their respective confidentiality agreements are based on their misappropriation of plaintiffs performance data, defendants made a prima facie showing that they did not misappropriate the data. In opposition, plaintiff claimed that Jones, Obuchowski or both took plaintiffs past performance information and misrepresented it as defendants’ own in Altair’s promotional literature. However, plaintiffs president testified at his deposition that plaintiffs past performance data, which is disseminated by plaintiff to attract business, is public knowledge. Thus, the data is not a trade secret (see Eagle Comtronics v Pico, Inc., 89 AD2d 803, 804 [1982], lv denied 58 NY2d 601 [1982]; see also 5 Haig, Commercial Litigation in New York State Courts § 81:6, at 9-10 [4B West’s NY Prac Series, 2d ed 2005] [“Most important of all is the defining element of secrecy, which is routinely identified as an essential prerequisite and the most important consideration in trade secrets litigation. According to the New York courts, secrecy embraces the related notions of substantial exclusivity of knowledge and the employment of precautionary measures to preserve such exclusive knowledge by limiting legitimate access by others” (footnotes and internal quotation marks omitted; emphasis added)]). Moreover, defendants did not misrepresent plaintiffs performance data in Altair’s promotional literature. The literature contained a graph showing plaintiffs performance between 1997 and June 2003, the period of time during which Jones was a *120member of plaintiffs investment committee. Text both on the page of the graph and the page after the graph expressly states that the past performance data is that of plaintiff.
The majority asserts that “the manner in which defendants used that information as part of the promotional literature they sent to plaintiffs clients might nonetheless be found by the trier of fact to be in violation of their fiduciary duties of good faith and fair dealing to plaintiff.” Not surprisingly, the majority does not make any attempt to explain how the manner in which defendants cited this public information, while expressly acknowledging that this public information was plaintiffs, breached a fiduciary duty to plaintiff. Inexplicably, the majority goes so far as to state as if it were an undisputed fact that “defendants also stole plaintiffs performance data” (emphasis added). Obviously, public information cannot be stolen.
That portion of defendants’ motion seeking summary judgment dismissing the causes of action for breach of fiduciary duty based on Jones and Obuchowski’s misappropriation of plaintiffs client list should also be granted. As discussed above, defendants made prima facie showings that neither Jones nor Obuchowski took a client list and that both Jones and Obuchowski recalled from casual memory the names of the contact persons, and plaintiff failed to raise a triable issue of fact with respect to whether Jones, Obuchowski or both, prior to leaving plaintiffs employ, took, copied or studiously memorized a client list.9
Rather than discuss the evidence submitted on the parties’ motions regarding whether the names of the contact persons constituted trade secrets and whether defendants misappropriated plaintiff’s performance data, the majority focuses on plaintiff’s allegations. We are, however, reviewing an order deciding a motion for summary judgment {see CPLR 3212), not a motion to dismiss for failure to state a cause of action {see CPLR 3211). While we must (and I do) view the evidence in the light most favorable to plaintiff, the party opposing summary judgment, no view of the evidence demonstrates the existence of genuine, triable issues of fact regarding whether the names of *121the contact persons were trade secrets, whether defendants misappropriated the names or whether defendants misappropriated plaintiffs performance data (see S.J. Capelin Assoc, v Globe Mfg. Corp., 34 NY2d 338, 342 [1974] [“Bald conclusory assertions, even if believable, are not enough to defeat summary judgment” (internal quotation marks and brackets omitted)]). General summary judgment principles, such as evidence must be viewed in the light most favorable to the party opposing summary judgment and whether a client list is a trade secret is generally an issue of fact, are not substitutes for evidence and cannot bridge evidentiary gaps in plaintiffs proof.
All that remains are those portions of the causes of action against Jones and Obuchowski for breach of fiduciary duty that are based on Jones and Obuchowski’s use of plaintiffs time and resources to form Altair and promote themselves.10 Specifically, plaintiff claims that, prior to leaving its employ, Jones and Obuchowski did the following: (1) registered a domain name on the Internet for Altair; (2) sent a newsletter, without plaintiff’s permission, on its letterhead to certain clients informing them of the performance of plaintiff’s investments; (3) visited plaintiffs then largest client on plaintiffs behalf but without its permission and met with the client’s pension fund personnel in an effort to convince the client to terminate its account with plaintiff; and (4) contacted certain of plaintiff’s clients and informed them that they were starting their own firm. In their main brief, defendants only make the general assertion that “the record contains no evidence either Jones or Obuchowski diverted any of plaintiffs property or business at any time while in plaintiffs employ” (internal quotation marks omitted); that brief does not address the particulars of the breach of fiduciary duty claims that are based on Jones and Obuchowski’s conduct prior to leaving plaintiffs employ. Thus, defendants have essentially abandoned their contention that those claims should be dismissed (see New York Mut. Underwriters v Baumgartner, 19 AD3d 1137, 1140-1141 [2005]).
*122Finally, I agree with the majority that Supreme Court properly denied plaintiffs cross motion seeking reinstatement of the preliminary injunction issued in Ashland I.
Accordingly, I would modify the order to the extent of granting those portions of defendants’ motion seeking summary judgment dismissing the causes of action against Jones and Obuchowski for breach of their respective confidentiality agreements, the causes of action against Jones and Obuchowski for breach of fiduciary duty premised on their misappropriation of plaintiffs client list and performance data, and the cause of action against Altair for unfair competition, and otherwise affirm.
Andrias, J.P., and Williams, J., concur with Acosta, J.; Nardelli and McGuire, JJ., dissent in part in a separate opinion by McGuire, J.
Order, Supreme Court, New York County, entered October 4, 2006, affirmed, with costs.

. For ease of reference, the representatives of plaintiffs clients and the employees at wealth management firms will he referred to collectively as “contact persons.”


. While plaintiff asserted against defendants causes of action for conversion and tortious interference with contract, Supreme Court granted those portions of defendants’ motion seeking summary judgment dismissing those causes of action. In its brief, plaintiff does not address those portions of Supreme Court’s order. Thus, plaintiff has abandoned those causes of action.


. Pursuant to the stipulation terminating Ashland I, defendants are enjoined from soliciting certain people pending the termination of this action or a finding that the names of specified people are not trade secrets. The injunction plaintiff sought in its cross motion is broader than the one imposed by the stipulation.


. The majority’s reliance on Kaumagraph Co. v Stampagraph Co. (235 NY 1 [1923]) is misplaced. There, the plaintiff manufactured and sold transfer stamps and embroidery patterns. The plaintiff asserted that it had a special method for manufacturing those goods, one that provided plaintiff with an advantage over its competitors; however, this method was known, used and patented in England many years before the plaintiff opened its business in the United States. The plaintiff’s knowledge of the English patents underlying its method of production was obtained from several employees who learned of the patents while employed in England. Two of the employees signed contracts of employment with the plaintiff forever forbidding them from engaging in any business similar to plaintiffs in certain areas (without plaintiffs prior written consent) or disclosing the plaintiffs method of production. The defendants, some of whom were former employees of the plaintiff, including the two men who signed the contracts, opened a competing business without the plaintiffs approval. The plaintiff sued the defendants, seeking to enjoin them from operating the business. The Court of Appeals affirmed the Appellate Division’s order finding that the plaintiff had learned of the information underlying its method from its employees from England; the employees did not learn a trade secret while in the plaintiffs employ but had shared with the plaintiff the information regarding the patents. Because the defendants had not learned any trade secrets while in the plaintiff’s employ, the plaintiff’s action was dismissed. Thus, the language the majority quotes from Kaumagraph— *114contracts “unlimited as to time . . . are valid as a basis for equitable relief only as they protect trade secrets acquired during confidential employment. They merely express the implied contract of one who enters into such an employment not to carry elsewhere into competition with his employer confidential knowledge obtained from him” (id. at 6)—-is dicta. Furthermore, to the extent that this dicta could be viewed as supporting the majority’s position, Kaumagraph predates the now well-established line of Court of Appeals case law that requires courts to scrutinize strictly restrictive covenants of former employees whose services were not “unique or extraordinary” (e.g. BDO Seidman, 93 NY2d at 389; Reed, Roberts Assoc., 40 NY2d at 308).


. The majority does not indicate how it would “sever” the agreements. That is to say the majority does not state the length of the durational components it—not the parties—believes the agreements should contain.


. Contrary to the assertion of the majority, I do not think that plaintiffs president’s inability “to state at his deposition the actual amount of time and money plaintiff had spent developing [its] contacts” defeats plaintiffs claim that the names of the contact persons are trade secrets. But the absence of testimony regarding the amount of time and money plaintiff spent is highly relevant to our inquiry regarding whether a triable issue of fact exists. What is fatal to plaintiffs claim is its failure to submit any evidence regarding whether the identities of the contact persons were “secured by years of effort and advertising effected by the expenditure of substantial time and money” (Leo Silfen, Inc., 29 NY2d at 393).


. In its first footnote, the majority states that my reliance on cases holding that information is not a trade secret if it is recalled from casual memory is “inapposite inasmuch as there were no express agreements in those cases.” However, in my view, the restrictive covenants are unenforceable as a matter of law and concomitantly no relevant “express agreements” are present in this matter. Thus, the casual memory cases I cite above support my position that Jones and Obuchowski made a prima facie showing that they did not misappropriate a client list because they recalled from casual memory the names of the contact persons.


. Plaintiff seems to be of the view that the addresses of the contact persons are trade secrets. Thus, plaintiff makes much of the fact that Jones and Obuchowski were unable to demonstrate that they recalled from casual memory the addresses of the contact persons or used public sources to obtain those addresses. In his affidavit, plaintiffs president also makes much of the fact that defendants used plaintiffs Federal Express account to send Altair’s promotional materials to numerous individuals. However, during his deposition, plaintiffs president discounted the importance, if any, of defendants’ use of the account. Thus, in response to a line of questioning regarding whether he had seen a letter Altair sent to plaintiff notifying plaintiff that Altair had mistakenly used plaintiffs account, plaintiffs president testified that “I don’t know whether [Altair’s use of the account] has anything to do with the fact that Mr. Jones was using our client list to solicit accounts. I don’t think it has any bearing on that at all.” In any event, and unsurprisingly, plaintiff has no answer to defendants’ point that, since Jones and Obuchowski knew the names of the contact persons and the names of the firms at which they worked, defendants could simply contact the firms and obtain the specific addresses of the contact persons.


. The cause of action asserted against Altair for unfair competition, which is premised on the conduct of Jones and Obuchowski following the termination of their employment at plaintiff, should be dismissed. As discussed above, defendants made a prima facie showing that neither Jones nor Obuchowski misappropriated plaintiffs client list or performance data and plaintiff failed to raise a triable issue of fact.


. “ ‘[An employee] is prohibited from acting in any manner inconsistent with his agency or trust and is at all times bound to exercise the utmost good faith and loyalty in the performance of his duties. Not only must the employee or agent account to his principal for secret profits but he also forfeits his right to compensation for services rendered by him if he proves disloyal’ ” (Maritime Fish Prods., v World-Wide Fish Prods., 100 AD2d 81, 88 [1984], appeal dismissed 63 NY2d 675 [1984], quoting Lamdin v Broadway Surface Adv. Corp., 272 NY 133, 138 [1936]). While an employee may secretly incorporate a competitive business prior to his departure, he may not use his employer’s time, facilities or proprietary secrets to build the competing business (id.).